Dismiss and Opinion Filed November 1, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00497-CV

 GUS PARKER AND FORT PARKER ENTERPRISES, LLC BOTH D/B/A
               MASTER CLEANERS, Appellants
                          V.
       STELLAR RESTORATION SERVICES, LLC, Appellee

                On Appeal from the 417th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 417-05775-2018

                         MEMORANDUM OPINION
               Before Justices Molberg, Partida-Kipness, and Carlyle
                            Opinion by Justice Molberg
      Appellants’ brief in this case is overdue. We extended the time to file

appellants’ brief until October 1, 2022. After appellants failed to timely file their

brief, we directed appellants by postcard dated October 5, 2022 to file their brief

within ten days and cautioned appellants that failure to do so would result in the

dismissal of this appeal without further notice. See TEX. R. APP. P. 38.8(a)(1). To

date, appellants have not filed their brief or otherwise corresponded with the Court

regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8 (a)(1); 42.3(b),

(c).




220497f.p05                                /Ken Molberg/
                                           KEN MOLBERG
                                           JUSTICE




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

GUS PARKER AND FORT                          On Appeal from the 417th Judicial
PARKER ENTERPRISES, LLC                      District Court, Collin County, Texas
BOTH D/B/A MASTER                            Trial Court Cause No. 417-05775-
CLEANERS, Appellants                         2018.
                                             Opinion delivered by Justice
No. 05-22-00497-CV          V.               Molberg. Justices Partida-Kipness
                                             and Carlyle participating.
STELLAR RESTORATION
SERVICES, LLC, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 1st day of November, 2022.




                                       –3–